Citation Nr: 0325924	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  00-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (initial) rating for 
dysthymic disorder, currently evaluated as 10 percent 
disabling.   

2.  Entitlement to an increased (initial) rating for right 
tarsal tunnel entrapment, currently evaluated as 10 percent 
disabling.   

3.  Entitlement to an increased rating for service-connected 
left shoulder (minor extremity) strain, currently evaluated 
as 20 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
right ankle injury, status post operative spur removal, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1985 to September 1988, in addition to six years of 
prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 1999 and 2000 rating decisions.  The 
veteran's sworn testimony was obtained at a hearing conducted 
by the undersigned in October 2002.   


REMAND

In March 2003, the Board initiated development of the issues 
on appeal under authority of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The initiated development included scheduling the 
veteran for various examinations.  The veteran underwent VA 
psychiatric and joints examinations in June 2003, but it does 
not appear that indicated consultations were accomplished.  
In view of the holding in Disabled American Veterans, et. al. 
v. Secretary of Department of Veterans Affairs, 327 F. 3rd 
1339 (Fed.Cir. 2003), consideration of this additional 
evidence, and the completion of the remaining development, 
must now be accomplished on Remand.  [In that decision, the 
Federal Circuit held that that part of the regulations 
implementing the Veterans Claims Assistance Act of 2000 
(VCAA), which allowed for Board development, and its initial 
consideration of evidence obtained was invalid as contrary to 
38 U.S.C.A. § 5103(b).]  

Additional development appears indicated as well.  On VA 
examination in June 2003, the examiner expressed the view 
that a missed appointment with a shoulder specialist would 
have otherwise provided useful information.  This shoulder 
evaluation/consultation should be accomplished.  

Additionally, the veteran has not been provided adequate 
notice of VCAA.  No letters on the subject appear to have 
been sent by the RO to him in the context of these claims, 
nor meaningful reference to it made in any statement of the 
case or supplemental statement of the case.  This should be 
corrected on Remand.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  It should be ensured that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, is completed.  In 
particular, the notification requirements 
and development procedures contained at 
38 U.S.C. §§ 5102, 5103, 5103A, should be 
fully complied with and satisfied. 

2.  The veteran should be scheduled for 
VA examination of his left shoulder to 
ascertain whether he has rotator cuff 
pathology as suggested by the June 2003 
examiner and to set forth the impairment 
arising from left should disability.  All 
indicated tests, studies and 
consultations should be performed, and 
the claims file made available to the 
examiner.  Range of motion testing should 
be conducted and any weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability should be identified.  If 
feasible, these determinations should be 
expressed in terms of  the degree of 
additional range of motion lost.  The 
examiner is to state whether any joint 
pain could significantly limit functional 
ability during flare-ups, or on repeated 
use over a period of time, and the extent 
to which that may be so.  

3.  Thereafter, and after completing any 
additional development as may be 
indicated as a result of the development 
requested above, the evidence should be 
reviewed, including the evidence obtained 
since the May 2002 supplemental statement 
of the case, and the claims re-
adjudicated.  If any decision remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond thereto. 

The case should then be returned to the Board.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

